NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

C. HUGH JONSON,                                 No. 16-35923

                Plaintiff-Appellant,            D.C. No. 2:16-cv-01220-RSM

 v.
                                                MEMORANDUM*
TED CHEPOLIS, an individual doing
business in Skagit County, Washington; et
al.,

                Defendants-Appellees.


C. HUGH JONSON,                                 No. 16-35965

                Plaintiff-Appellee,             D.C. No. 2:16-cv-01220-RSM

 v.

TED CHEPOLIS, an individual doing
business in Skagit County, Washington,

                Defendant-Appellant,

and

PHILLIP JENNINGS, an individual doing
business in King County, Washington; et al.,

                Defendants.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
C. HUGH JONSON,                                No. 16-35978

                Plaintiff-Appellee,            D.C. No. 2:16-cv-01220-RSM

 v.

TED CHEPOLIS, an individual doing
business in Skagit County, Washington,

                Defendant,

and

PHILLIP JENNINGS, an individual doing
business in King County, Washington; et al.,

                Defendants-Appellants.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ricardo S. Martinez, Chief Judge, Presiding

                             Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      C. Hugh Jonson appeals pro se from the district court’s judgment dismissing

his action alleging violations of federal law. Defendants cross-appeal from the

district court’s order denying their motions for sanctions. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Stewart v. U.S. Bancorp, 297 F.3d



      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                         2                                   16-35923
953, 956 (9th Cir. 2002) (Fed. R. Civ. P. 12(b)(6) dismissal on the basis of res

judicata); Hiser v. Franklin, 94 F.3d 1287, 1290 (9th Cir. 1996) (summary

judgment). We may affirm on any ground supported by the record. Johnson v.

Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008). We affirm.

      The district court properly granted summary judgment for defendant

Chepolis and properly dismissed Jonson’s claims against the remaining defendants

on the basis of the doctrine of res judicata because Jonson asserted the same claim

against the same defendants concerning the same subject matter in a prior

Washington State court action that was dismissed with prejudice. See Intri-Plex

Techs., Inc. v. Crest Grp., Inc., 499 F.3d 1048, 1052 (9th Cir. 2007) (federal courts

look to state law to determine the preclusive effect of a state court judgment);

Williams v. Leone & Keeble, Inc., 254 P.3d 818, 821 (Wash. 2011) (en banc)

(setting forth elements of the doctrine of res judicata under Washington law);

Fluke Capital & Mgmt. Servs. Co. v. Richmond, 724 P.2d 356, 361 (Wash. 1986)

(en banc) (“Under the doctrine of res judicata . . . a claim decided in a prior action

cannot be raised in a subsequent action . . . . A claim includes all rights of the

[claimant] to remedies against the defendant with respect to all or any part of the

transaction, or series of connected transactions, out of which the action arose,

without regard to whether the issues actually were raised or litigated.” (citation and

internal quotation marks omitted)).


                                           3                                    16-35923
      The district court did not abuse its discretion by denying defendants’

motions for sanctions under Federal Rule of Civil Procedure 11 because defendants

failed to establish grounds for sanctions. See Fed. R. Civ. P. 11(b); Christian v.

Mattel, Inc., 286 F.3d 1118, 1126-27 (9th Cir. 2002) (setting forth standard of

review and describing grounds for Rule 11 sanctions).

      Defendants’ Federal Rule of Appellate Procedure 38 motions for fees

(Docket Entry Nos. 11 and 13 in appeal No. 16-35923; Docket Entry Nos. 10 and

12 in appeal No. 16-35965; Docket Entry Nos. 8 and 10 in appeal No. 16-35978)

are denied.

      AFFIRMED.




                                          4                                    16-35923